Order and judgment (one paper), Supreme Court, New York County (Harold Baer, Jr., J.), entered July 7, 1989, and order and judgment (one paper) of said court also entered July 7, 1989, which, respectively, permanently stayed the arbitrations commenced by respondent-appellant in each of the above-captioned actions, unanimously affirmed, without costs.
*290During the course of this litigation, respondent-appellant has taken the position that its four adversary companies actually comprise only one entity, and that essentially one agreement was entered with those parties, collectively. Respondent-appellant must be held to that representation and will not be allowed to argue that the adverse parties are multiple and independent when such a position suits it. Only two of the adversary companies had agreed to submit to arbitration. As such, by commencing the Federal civil action, albeit against only two of its adversaries, respondent-appellant has made its election. It cannot be said that the court below erred in granting a permanent stay of arbitration as against the two companies which had agreed to arbitrate. We decline to reach the question of whether the subject matter of the dispute is arbitrable. Concur—Murphy, P. J., Asch, Kassal and Rosenberger, JJ.